Citation Nr: 1819117	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 235		DATE
		

THE ISSUE

Entitlement to accrued benefits.


ORDER

Entitlement to accrued benefits is denied.


FINDINGS OF FACT

1.  The Veteran died in May 2013 and was survived by his wife and two sons older than 23 years.

2.  The Veteran's wife subsequently died.

3.  The appellant has not established that he is an unmarried child; and a member of the Veteran's household at the time of the Veteran's death; and became permanently incapable of self-support prior to attaining 18 years of age, or was over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the Veteran's death.

4.  The appellant has not established that he paid any expenses related to the Veteran's last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C. §§101, 5121 (2012); 38 C.F.R. § 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Veteran served on active duty from March 1953 to March 1955.  The Veteran died in May 2013.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

In November 2017, the Veteran' sons, A.S. and J.S., testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

In March 2016, the Board remanded this matter for the above mentioned requested hearing, and the case has been returned for appellate consideration. The Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The appellant essentially contends that, once VA decides in the Veteran's favor the appeal that was pending when the Veteran died, the Veteran's children are entitled to the accrued benefits to which the Veteran would have been entitled.  The Board finds that the appellant has not established that he is entitled to accrued benefits on either basis of being a child as defined for the purpose of payment of accrued benefits or as the person who incurred out-of-pocket expenses for the Veteran's last sickness or burial.

Accrued benefits are those benefits that were due and unpaid to a claimant who was entitled at the time of death under an existing rating or based on evidence in the file on the date of death.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  An eligible recipient may be paid periodic monetary benefits to which a claimant was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when the claimant died.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C. § 5121(c) (2012); 38 C.F.R. § 3.1000(c) (2017).

Accrued benefits are payable to the first living person in the order listed:  the veteran's spouse, the veteran's children, the veteran's dependent parents.  38 U.S.C. § 5121(a)(2)(A)-(C) (2012); 38 C.F.R. § 3.1000(a)(1)(i)-(iii) (2017).  There are certain contingencies if the eligible recipient dies.  38 U.S.C. § 5121(a)(3)-(5) (2012); 38 C.F.R. § 3.1000(a)(2)-(4) (2017).  Upon the death of a surviving spouse, or remarried surviving spouse, the accrued benefit is payable to the veteran's children.  38 U.S.C. 5121(a)(3) (2012); 38 C.F.R. § 3.1000(a)(2) (2017).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5) (2017).  Fiduciaries, estates, or executors of estates are not eligible to receive accrued benefits.  See, e.g., Morris v. Shinseki, 26 Vet. App. 494, 499-500 (2014).

The failure to timely file a claim, or a waiver of rights, by a preferred dependent will not serve to vest title in a person in a lower class or a claimant for reimbursement; neither will such failure or waiver by a person or persons in a joint class serve to increase the amount payable to another or others in the class.  38 C.F.R. § 3.1000(c)(2) (2017).

A child is defined by 38 C.F.R. § 3.57 and includes an unmarried child who was a member of the Veteran's household at the time of the Veteran's death and (1) who became permanently incapable of self-support prior to attaining 18 years of age or (2) who was an unmarried child over the age of 18 but not over 23 years of age, pursuing a course of instruction within the meaning of § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. 
§ 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009). 
VA shall consider all information and medical and lay evidence of record.  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the appellant's claim.

In March 2012, the Veteran filed an application for entitlement to service connection for gunshot wound to back, posttraumatic stress disorder (PTSD), back condition, shoulder condition, and neck pain.  In August 2012, a durable general power of attorney was associated with the Veteran's claims file, showing that the Veteran appointed the appellant as his attorney-in-fact.

In a March 2013 rating decision, the RO denied service connection for all of the claimed disabilities as well as denied entitlement to temporary total evaluation due to hospitalization.  In an April 2013 statement in support of claim, the appellant filed a notice of disagreement with the March 2013 rating decision.  The appellant indicated that he was signing the Veteran's name under the durable general power of attorney.

A May 2013 report of general information shows that VA was notified of the Veteran's May 2013 death.

In June 2013, the appellant filed his Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-601.  The list of surviving relatives consisted of the Veteran's wife, and two adult sons, appellant being born in 1959, and J.M.S. being born in 1962.  The appellant sought reimbursement of burial expenses, listing "Family Expenses" as the source of the funds used for payment.  The appellant also sought reimbursement for amounts owed to two nursing homes.

In a February 2014 rating decision, the RO denied the claim for accrued benefits because there was no money owed to the Veteran at the time of his death.  In March 2014, the appellant filed a notice of disagreement, arguing that the Veteran's claim for service connection of multiple disabilities had been incorrectly decided.

In a May 2014 statement of the case, the RO again denied entitlement to accrued benefits.  It stated that at the time of the Veteran's death, he had no pending claim, and as such, there were no monies owed to him.  Hence, there was no entitlement to accrued benefits, and the appellant's claim was denied.

In the appellant's VA Form 9, he argued that a timely notice of disagreement was received by the RO in the Veteran's claim for service connection for multiple disabilities prior to the Veteran's death such that there was a pending claim and potential accrued benefits.

During the November 2017 hearing it was stated that the Veteran's surviving spouse had since died.

Since the appellant's application for accrued benefits was timely, the Board must determine the threshold matter of whether the appellant is eligible to receive accrued benefits under 38 U.S.C. § 5121.  In his June 2013 application for accrued benefits, the appellant reported that the Veteran was survived by his wife.  That being the case, only she was eligible to any accrued benefits owed the Veteran.  See 38 U.S.C. § 5121(a)(2)(A) (2012); 38 C.F.R. 3.1000(a)(1)(i) (2017).

The Veteran's wife, however, has since died as well, so the Veteran's children who meet the regulatory definition of a child would be eligible to share equally in any accrued benefits owed to the Veteran at the time of his death.  See 38 U.S.C. 
§ 5121(a)(2)(B) (2012); 38 C.F.R. 3.1000(a)(1)(ii) (2017).  The instructions to VA Form 21-601 includes the definition of child for the purpose of accrued benefits.

The Board finds that there is no evidence of record establishing that the appellant is a child as defined by regulation as the term pertains to eligibility for accrued benefits, and as such, he is not entitled to accrued benefits.  In his June 2013 application for accrued benefits, the appellant reported that he was born in 1959, which makes him over the age of 23 years.  By regulation, an adult child over the age of 23 years at the time of the veteran's death is entitled to accrued benefits only when that child is unmarried, living as a member of the veteran's household at the time of the veteran's death, and had become permanently incapable of self-support prior to attaining 18 years of age.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2017).  The appellant has not established that he meets the regulatory definition of a child as it pertains to eligibility for accrued benefits.

It being the case that there are no living members of a higher class, the appellant could be eligible to receive reimbursement for the expenses of the Veteran's last sickness and burial that the appellant paid.  See 38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5) (2017).  The Board finds, however, that the appellant has not established that he incurred out-of-pocket expenses related to the Veteran's last sickness and burial.  On his application, the appellant stated that the funds for the Veteran's burial came from "Family Expenses," not from him personally.  Likewise, the appellant has not established that he personally paid the debts owed to the two nursing homes.  Indeed, the appellant has not presented proof that any of these debts were paid at all.  Under 38 U.S.C. § 5121(a)(6), the accrued benefits may be paid to reimburse only the person who bore the expense of the last sickness or burial.

In sum, the appellant has not submitted evidence of eligibility to entitlement to accrued benefits, including reimbursement of expenses of the Veteran's last sickness and burial.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  Hence, the Board need not determine whether the Veteran had a pending claim at the time of his death.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The Appellant





Department of Veterans Affairs


